Citation Nr: 1316912	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-27 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Loan Guaranty Eligibility Center 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decisions by the Department of Veterans Affairs (VA) Loan Guaranty Eligibility Center.  


FINDINGS OF FACT

1.  The Veteran served on active duty from April 20, 1971 to May 12, 1971, a period of less than 90 days.

2.  The evidence does not establish that the Veteran was discharged or released from a period of active duty for a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2002 & Supp. 2012); 38 C.F.R. § 3.315(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  eligibility for housing loan benefits exists if the veteran: (A) was discharged or released from a period of active duty for a service-connected disability, or (B) served during the Vietnam Era (August 5, 1964 to May 7, 1975) for a period of at least 90 days and from which he or she was discharged or released under conditions other than dishonorable.  See 38 C.F.R. § 3.315(b).  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. § 3701(b).  According to 38 U.S.C.A. § 3701(b) (4), the term "veteran" includes an individual serving on active duty.

The Veteran's Department of Defense Form 214 (DD214) reflects that the Veteran received an honorable discharge following 23 days of active duty service from April 20, 1971, to May 12, 1971.  Thus, the Veteran had less than the requisite minimum 90 days of active duty service.  See 38 C.F.R. § 3.315(b).

As noted above, loan guaranty eligibility may also be established if an honorable separation after less than 90 days of service was the result of discharge due to a service-connected disability.  However, the record does not reflect that the Veteran has claimed any specific disability to be related to his military service, or that VA has adjudicated any disability as service-connected.  

To the extent that the Veteran alleged in his July 2010 VA Form 9 that he was discharged from service in May 1971 after being hospitalized during basic training, he has not alleged the specific injury, illness, or disease which led to his discharge.  Further, his DD214 reflects that he was discharged from service "[b]ecause of not meeting medical fitness standards at time of induction."  This suggests that the discharge was not, in fact, due to an injury, illness, or disease, but purely an administrative discharge due to the Veteran's inability to reach or maintain a minimum physical fitness standard after his entry into basic training had occurred.  

The law is unequivocal in this matter.  As the Veteran served on active duty for less than 90 days during the Vietnam Era and was not discharged from service for a service-connected disability, the legal criteria for basic eligibility for VA home loan guaranty benefits are not met, and his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


